Citation Nr: 0418527	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  95-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a positive 
tuberculosis (TB) test.

2.  Entitlement to service connection for degenerative joint 
disease of the left arm.

3.  Entitlement to a compensable rating for the residuals of 
a right thumb fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which granted service connection for 
hypertension, assigning an initial evaluation of 10 percent 
to that disability; granted service connection for 
degenerative joint disease of the lumbar spine, residuals of 
a right thumb fracture, and residuals of an appendectomy, 
assigning noncompensable evaluations to each of those 
disabilities; and which denied entitlement to service 
connection for neck pain and myocarditis, residuals of heart 
catheterization, a positive TB test, defective vision and dry 
eyes.  The veteran submitted a notice of disagreement with 
respect to the initial ratings assigned for hypertension, 
degenerative joint disease of the lumbar spine and residuals 
of a right thumb fracture, as well as for the denial of 
entitlement to service connection for neck pain and 
myocarditis, a positive TB test, defective vision and dry 
eyes.  The veteran raised the new issue of entitlement to 
service connection for a left arm disability in his notice of 
disagreement and, in November 1994, the RO denied entitlement 
to service connection for degenerative joint disease of the 
left arm.

The veteran submitted his VA Form 9, Appeal to Board of 
Veterans' Appeals, in January 1995 and perfected his appeal 
of the denial of entitlement to service connection for 
degenerative joint disease of the neck, viral myocarditis, 
and a positive TB test, and entitlement to a compensable 
rating for the residuals of a right thumb fracture.  This 
submission also included the veteran's expression of 
disagreement with the November 1994 denial of entitlement to 
service connection for degenerative joint disease of the left 
arm.

In December 1996, the veteran testified before the Board with 
respect to the issues on appeal.  Although he was advised 
that it appeared that he had not perfected his appeal of the 
issues of entitlement to higher ratings for hypertension and 
degenerative joint disease of the lumbar spine, neither the 
veteran nor his representative submitted documentation to 
show that he had, in fact, perfected his appeal of those 
claims.  Accordingly, because the record does not include a 
timely substantive appeal of those issues pursuant to 38 
C.F.R. Section 20.202, the issues of entitlement to higher 
ratings for hypertension and a lumbar disability are not 
currently before the Board on appeal.  Additionally, in 
accordance with 38 C.F.R. Section 20.204, the veteran 
verbally confirmed his withdrawal of the claims for 
entitlement to service connection for presbyopia and dry eyes 
at his December 1996 personal hearing.

Following the Board hearing, the RO granted service 
connection for viral myocarditis, assigning a 10 percent 
initial evaluation thereto, in a December 1996 rating 
decision.  The veteran did not continue his appeal of this 
issue by expressing disagreement with the 10 percent rating 
assigned.  Similarly, the RO granted service connection for 
degenerative joint disease of the cervical spine, assigning a 
10 percent initial rating thereto, in a December 2003 rating 
decision.  The record before the Board does not contain a 
notice of disagreement with this action by the RO.  As 
service connection has been granted for these two 
disabilities, the appeals for service connection for these 
disabilities are no longer before the Board.  

This leaves two issues remaining from those perfected for 
appeal in 1995:  entitlement to service connection for a 
positive TB test, and entitlement to a compensable initial 
evaluation for the residuals of right thumb fracture.  In 
addition, as the RO has not issued a statement of the case 
concerning the disagreement with the November 1994 denial of 
service connection for degenerative joint disease of the left 
arm, the Board must remand that matter for the issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999) ( when an appellant files a timely NOD and 
there is no SOC issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC). 
Accordingly, the issues remaining on appeal are as set forth 
on the title page of this decision.  

In June 2003, the veteran responded to a duty-to-assist 
letter from the RO by advising of additional, relevant 
evidence with respect to his appeal.  The veteran also 
requested that the claim of entitlement to a higher rating 
for myocarditis be reopened and raised the new issues of 
entitlement to service connection for scar tissue associated 
with his service-connected appendectomy and service 
connection for glaucoma.  The newly raised service-connection 
issues have not been addressed by the RO.  As for the 
myocarditis, the Board notes that the RO's December 2003 
rating decision denied the veteran's claim for an increased 
rating, but, for a reason not expressed in the decision, the 
rating for myocarditis is listed as noncompensable as opposed 
to the 10 percent awarded in December 1996.  The veteran has 
not submitted a notice of disagreement with respect to the 
claim of entitlement to an increased rating for myocarditis, 
or with the other issues decided in December 2003.

The newly raised issues of entitlement to service connection 
for scar tissue associated with the service-connected 
appendectomy and for glaucoma have not been addressed by the 
RO and are hereby referred to the RO for consideration.  The 
RO is also requested to review the rating for viral 
myocarditis and determine if the 10 percent rating assigned 
in December 1996 is still in effect.

The issue of entitlement to service connection for 
degenerative joint disease of the left arm will be addressed 
in the REMAND section of this decision pursuant to Manlincon, 
supra.  A review of the record also reveals that the claim 
for an initial compensable rating for residuals of a right 
thumb fracture must be remanded for additional development.  
These matters will be discussed further below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had a positive tine test for tuberculosis 
during active service.

3.  The veteran has never been found to have active 
tuberculosis and is not treated for any disability associated 
with his positive TB test.


CONCLUSION OF LAW

A positive tine test for tuberculosis is not a disability for 
which compensation may be awarded.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence of record shows that the veteran had a positive 
tine test for tuberculosis during service.  He has never been 
shown, however, to have active tuberculosis and he does not 
assert that he has active tuberculosis.  The basis of the 
veteran's claim, as articulated at his December 1996 hearing 
before the Board, is that he believes the positive test in 
and of itself is a disability because he has changed his 
activities as a result of that test.  Specifically, the 
veteran contends that he is not as affectionate with his 
family members as he would otherwise be because he is worried 
that he might give them tuberculosis.  The veteran testified 
that he has never required any treatment for tuberculosis, 
but expressed his frustration with the United States Air 
Force medical staff for not treating him when he was found to 
have a positive tine test.

Post-service treatment records do not contain any findings of 
active tuberculosis nor do they reflect any treatment for 
symptoms associated with tuberculosis.  Medical evidence 
associated with the veteran's claims folder does not show the 
existence of a disability as a result of the inservice 
positive TB test.

Given the evidence as outlined above, the Board has no 
alternative but to deny the veteran's claim of entitlement to 
service connection for a positive TB test.  The veteran's 
concerns regarding the possibility of spreading the disease 
process known as tuberculosis are acknowledged, but the Board 
is bound to interpret the law based upon the objective 
evidence of record.  A person's belief that he may spread a 
disease that he has not been diagnosed as having is simply 
insufficient upon which to base the grant of VA benefits.  
There is no evidence of any medical opinion suggesting that 
the veteran has a chronic disability as a result of the 
positive TB test.  As such, the veteran's statements, 
standing on their own, are insufficient to establish a 
relationship between an inservice positive TB test and a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  Thus, because there is no medical 
evidence of a chronic disability as a result of the veteran's 
inservice positive TB test, the claim of entitlement to 
service connection for a positive TB test is denied.



II.  VCAA

The Board notes that it has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claim addressed here on appeal has proceeded in 
accordance with the law and regulations. 
 
The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
February 1994, long before the VCAA was enacted, and the VCAA 
notice was given to the veteran in May 2003.  The Board, 
however, finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every similar case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the 
AOJ could provide such a notice would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result and, as such, it is not a reasonable 
construction of Section 5103(a).  Additionally, there is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court because otherwise it would not have 
taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C. § 7261(b)(2); 
see also Conway v. Principi, 535 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. Section 7104(a), all questions in a 
matter which are subject to decision by the Secretary under 
38 U.S.C. Section 511(a) shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  That said, there is 
simply no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. 
Section 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  The VCAA requires that the duty to notify is 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect in the timing of the 
VCAA notice was harmless error.  Although the notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and the content of the notice fully complied 
with the requirements of 38 U.S.C. Section 5103(a) and 
38 C.F.R. Section 3.159(b).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, the Board finds that it 
is not prejudicial error to decide this appeal at this time.  

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in May 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The May 2003 letter stated that (1) the 
evidence needed to substantiate the veteran's claim was, 
among other things, evidence that the veteran currently had a 
disability related to an inservice injury or disease, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini indicated 
that there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him a physical examination.  It appears that 
all known and available medical records relevant to the issue 
here addressed on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, the veteran 
stated in his December 1996 testimony that he had never been 
treated for the alleged disability nor had he ever had any 
symptoms of the alleged disability so there would not be 
additional records to obtain on his behalf.  The veteran 
testified before the Board sitting in Atlanta, Georgia, in 
December 1996, responded to the RO's request for additional 
records in June 2003, and has actively participated in the 
development of his claim.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  


ORDER

Service connection for a positive test for tuberculosis is 
denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The evidence of record reveals that the veteran has continued 
complaints of right thumb pain and limitation.  He last 
underwent VA examination of his thumb in May 2003 and the 
most recent private treatment records associated with the 
claims folder reflecting treatment for orthopedic complaints 
are dated in 1996.  The veteran advised the RO in June 2003 
that he continued to receive treatment from a private 
physician for his various problems - including his thumb -- 
and submitted an authorization for the release of treatment 
records.  These updated treatment records, however, have not 
been obtained and associated with the veteran's claims 
folder.  

Also, as pointed out in the introduction of this decision, 
the veteran appealed the RO's November 1994 denial of 
entitlement to service connection for degenerative joint 
disease of the left arm, but a statement of the case has not 
been issued with respect to this issue.  Thus, as per 
Manlincon v. West, 12 Vet. App. 238 (1999), this issue must 
be remanded so that the RO may consider the issue and cure 
the procedural defect if the benefits sought cannot be 
granted.

Therefore, this matter is remanded for the following action:

1.  The RO should obtain all post-service 
treatment records from identified 
physician(s) dated after 1996 and 
associate those records with the 
veteran's claims folder.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If a higher initial 
evaluation for residuals of fracture of 
the right thumb is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

3.  The RO should issue a statement of 
the case concerning the November 1994 
denial of service connection for 
degenerative joint disease of the left 
arm, in accordance with applicable law 
and regulations.  The veteran should be 
informed of the period of time within 
which he must file a substantive appeal 
to perfect his appeal to the Board 
concerning this issue.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



